Case 1:20-cv-10445 Document1 Filed 03/04/20 Page 1 of
CIVIL COVER SHEET ge tort

The JS 44 civil cover sheet and the information contained herein neither replace nor bopplemert the Filing ene service of pleadings or other papers as re
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
purpose of initiating the civil docket sheet, (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS DEFENDANTS
MP Boara of Bae Oyerseces

(b) County of Residence of First Listed Plaintiff Suffolk
(EXCEPT IN U.S, PLAINTIFF CASES)

JS 44 (Rev. 06/17)

uired by law, except as
Jerk of Court for the

Lisa Siegel Belanger, Esq.

County of Residence of First Listed Defendant Essex _
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

NOTE:

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (/f Known)

Joseph S. Berman

 

 

Il. BASIS OF JURISDICTION (Place an “X" in One Box Only) Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plainiiff
(For Diversity Cases Only) and One Box for Defendant)
O 1 US. Government 23 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State O 1 © 1 Incorporated or Principal Place o4 o4
of Business In This State
O 2 US. Government O04 Diversity Citizen of Another State 1 2 © 2 Incorporated and Principal Place o5 o5
Defendant (indicate Citizenship of Parties in Item II) of Business In Another State
Citizen or Subject of a 3 © 3 Foreign Nation o6 O6
Foreign Country

 

 

 

 

 

IV. NATURE OF SUIT (Place an “X” in One Box Only)

 

 

PERSONAL INJURY

© 110 Insurance
O 120 Marine 7 310 Airplane
(7 130 Miller Act 0 315 Airplane Product
140 Negotiable Instrument Liability
© 150 Recovery of Overpayment | 320 Assault, Libel &
& Enforcement of Judgment Slander
151 Medicare Act (0 330 Federal Employers’
0 152 Recovery of Defaulted Liability
Student Loans © 340 Marine
(Excludes Veterans) (0 345 Marine Product
1 153 Recovery of Overpayment Liability
of Veteran’s Benefits 0 350 Motor Vehicle
160 Stockholders’ Suits (7 355 Motor Vehicle
190 Other Contract Product Liability

© 195 Contract Product Liability
0 196 Franchise

    

REAL PROPERTY
(9 210 Land Condemnation

(7 220 Foreclosure

CO 230 Rent Lease & Ejectment

(0 360 Other Personal

Injury
7 362 Personal Injury -

440 Other Civil Rights
(9 441 Voting
442 Employment

Medical Malpractice

PERSONAL INJURY

7 365 Personal Injury -
Product Liability

3 367 Health Care/
Pharmaceutical
Personal Injury
Product Liability

(J 368 Asbestos Personal
Injury Product
Liability

PERSONAL PROPERTY |_

7 370 Other Fraud

371 Truth in Lending

© 380 Other Personal
Property Damage

(7 385 Property Damage
Product Liability

    

    

aa
| PRISONER PETIT) oe
Habeas Corpus:

1 463 Alien Detainee
1 510 Motions to Vacate

   

O 625 Drug Related Seizure
of Property 21 USC 881
© 690 Other

 

Tee

 

Click here for: Nature o

    

(1 422 Appeal 28 USC 158
9 423 Withdrawal
28 USC 157

  

  

G 820 Copyrights

7 830 Patent

(1 835 Patent - Abbreviated
New Drug Application

O 840 Trademark

 

 

(J 710 Fair Labor Standards
Act

© 720 Labor/Management
Relations

1 740 Railway Labor Act

0 751 Family and Medical
Leave Act

(9 790 Other Labor Litigation

6 791 Employee Retirement

Income Security Act

 

1 86 HIA (13958)

O 862 Black Lung (923)

1 863 DIWC/DIWW (405(g))
7 864 SSID Title XVI

(7 865 RSI (405(g))

~ FREDERAL TAX SUITS

0 870 Taxes (U.S. Plaintiff
or Defendant)

0 871 IRS—Third Party

 

Suit Code Descriptions.

0 375 False Claims Act

1 376 Qui Tam (31 USC
372%a))

( 400 State Reapportionment

‘| 410 Antitrust

© 430 Banks and Banking

(7 450 Commerce

460 Deportation

0 470 Racketeer Influenced and
Corrupt Organizations

7] 480 Consumer Credit

7 490 Cable/Sat TV

CO 850 Securities/Commodities/
Exchange

(% 890 Other Statutory Actions

(7 891 Agricultural Acts

1 893 Environmental Matters

OO $95 Freedom of Information
Act

1 896 Arbitration

1 899 Administrative Procedure
Act/Review or Appeal of

1 240 Torts to Land
7 245 Tort Product Liability
7 290 All Other Real Property

1 443 Housing/
Accommodations
(0 445 Amer. w/Disabilities -

Sentence
7 530 General
J 535 Death Penalty

26 USC 7609 Agency Decision
7 950 Constitutionality of

State Statutes

      

O) 462 Naturalizati

Employment Other: jon Application
0 446 Amer. w/Disabilities -] 540 Mandamus & Other 465 Other Immigration
Other 5 550 Civil Rights Actions

© 448 Education 4 555 Prison Condition
1 560 Civil Detainee -
Conditions of

Confinement

 

 

 

 

 

 

V. ORIGIN (Place an "X" in One Box Only)

1 Original [X2 Removed from 3. Remanded from 1 4 Reinstated or 0 5 Transferred from © 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the US. Civil Statute under which you are filing (De mot cite jurisdictional statutes unless diversity):

28 U.S.C Section 1446
Brief description of cause:

NOTICE of Rewmoce\
( CHECK IF THIS IS A CLASS ACTION

VI. CAUSE OF ACTION

 

 

VIL. REQUESTED IN

 

DEMAND $ CHECK YES i i int:
COMPLAINT: UNDER RULE D3, ERCvP. suRY ENG, oo in = ‘
VIII. RELATED CASE(S) “ON
IF ANY (See instructions):

JUDGE Burroughs

 

 

__ = DOCKET NUMBER 15-10198 and 17-10087
SIGNAT. —
a A ON OF RECO A
FOR OFFICE USE ONLY &
Ca aes
RECEIPT # AMOUNT APPLYING IFP JUDGE

MAG, JUDGE
